UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1521



LEROY THURSTON,

                                                 Plaintiff - Appellant,

          versus


LOUISA COUNTY SCHOOL BOARD,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CA-97-109-3-C)


Submitted:   August 24, 1999                 Decided:   October 22, 1999


Before WIDENER, ERVIN,* and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leroy Thurston, Appellant Pro Se.     David Zev Izakowitz, Donald
Dixon Long, WOODS, ROGERS & HAZELGROVE, Charlottesville, Virginia,
for Appellee.




     *
       Judge Ervin participated in the consideration of this case
but died prior to the time the decision was filed. The decision is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Leroy Thurston appeals from the district court’s order grant-

ing summary judgment in favor of the Louisa County School Board in

his case arising under Title VII, 42 U.S.C. § 2000e-2(a)(1) (1994),

and Fair Labor Standards Act, 29 U.S.C.A. § 215(a)(3) (West 1998).

On appeal, Thurston claims that his attorney did not properly

conduct discovery, and he disputes the amount of money that he owes

to counsel.   Our review is limited to the issues raised by Thurston

in his informal brief.    See 4th Cir. R. 34(b).   Because there is no

right to counsel in a civil case, Thurston’s claims regarding his

attorney’s alleged errors are not cognizable in this appeal.      See

Sanchez v. United States Postal Serv., 785 F.2d 1236, 1237 (5th

Cir. 1986) (holding that there is no right to effective assistance

of counsel in civil cases).     Accordingly, we affirm the order of

the district court.      We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the Court and argument would not aid the decisional

process.

                                                             AFFIRMED




                                  2